Exhibit 10.1

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated
as of March 22, 2019 (the “Effective Date”), is entered into by and between Leaf
Group Ltd., a Delaware corporation (the “Company”), and Brian Pike (the
“Executive”).

WHEREAS, the Executive and the Company previously entered into that certain
Amended and Restated Employment Agreement, dated as of May 21, 2015 (the “Prior
Agreement”), pursuant to which Executive currently serves as the Company’s Chief
Operating Officer (“COO”) and Chief Technology Officer (“CTO”);

WHEREAS, the Company desires to continue to employ the Executive as the
Company’s COO and CTO; and

WHEREAS, the Executive and the Company agree that the Prior Agreement is amended
and restated in its entirety as set forth in this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.            Employment Period.  Subject to the provisions for earlier
termination hereinafter provided, the Executive’s employment hereunder shall be
for a term commencing on the Original Effective Date and ending on the fourth
(4th) anniversary of the Original Effective Date (the “Employment Period”).  For
purposes of this Agreement, “Original Effective Date” shall mean May 21,
2015.  The Executive’s employment hereunder is terminable at will by the Company
or by the Executive at any time (for any reason or for no reason), subject to
the provisions of Section 4 hereof.  This Second Amended and Restated Agreement
is effective as of the Effective Date.

2.            Terms of Employment.

(a)          Position and Duties.

(i)           During the Employment Period, the Executive shall serve as the
Company’s COO and CTO, reporting to the Chief Executive Officer or his or her
designee, and shall perform such duties as are usual and customary for such
position.  At the Company’s request, the Executive shall serve the Company
and/or its subsidiaries and affiliates in other capacities in addition to the
foregoing consistent with the Executive’s role as COO and CTO of the
Company.  In the event that the Executive, during the Employment Period, serves
in any one or more of such additional capacities, the Executive’s compensation
shall not be increased beyond that specified in Section 2(b) hereof.  In
addition, in the event the Executive’s service in one or more of such additional
capacities is terminated, the Executive’s compensation, as specified in
Section 2(b) hereof, shall not be diminished or reduced in any manner as a
result of such termination provided that the Executive otherwise remains
employed under the terms of this Agreement.

(ii)          During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive may be entitled, the Executive
agrees to devote the Executive’s full business time and attention to the
business and affairs of the Company.  Notwithstanding the foregoing, during the
Employment Period, it shall not be a violation of this Agreement for the
Executive to engage in any of the following activities:  (A) serve on boards,
committees or similar bodies of charitable or nonprofit organizations, (B)
fulfill limited teaching, speaking and writing engagements on a volunteer basis,
and/or (C) holding economic interests in companies in which the Executive does
not take an operating role (not to exceed a 5% interest in any company), in each
case, so long as such activities do not, individually or in the aggregate,
materially interfere or conflict with the performance of the Executive’s duties
and responsibilities under this Agreement.

(iii)         During the Employment Period, the Executive shall perform the
services required by this Agreement at the Company’s principal offices located
in Santa Monica, California (the “Principal





1

--------------------------------------------------------------------------------

 



 

Location”), except for travel to other locations as may be necessary to fulfill
the Executive’s duties and responsibilities hereunder.

(b)          Compensation, Benefits, Etc.

(i)           Base Salary.  During the Employment Period, the Executive shall
receive a base salary equal to $350,000 per annum (the “Base Salary”).  The Base
Salary shall be reviewed annually by the Compensation Committee (the
“Compensation Committee”) of the Board (the “Board”) and may be increased from
time to time by the Compensation Committee in its sole discretion.  The Base
Salary shall be paid in installments in accordance with the Company’s applicable
payroll practices, as in effect from time to time, but no less often than
monthly.

(ii)          Annual Bonus.  In addition to the Base Salary, the Executive shall
be eligible to receive, for each fiscal year of the Company ending during the
Employment Period, a discretionary cash performance bonus (an “Annual Bonus”)
under the Company’s bonus plan or program applicable to senior executives.  The
Executive’s target Annual Bonus (the “Target Bonus”) shall be set at fifty
percent (50%) of the Base Salary actually paid for such year.  The actual amount
of the Annual Bonus shall be determined on the basis of the attainment of
Company performance metrics and/or individual performance objectives, in each
case, as established and approved by the Board or the Compensation Committee (or
their designee) in its sole discretion.  Payment of any Annual Bonus(es), to the
extent any Annual Bonus(es) become payable, will be contingent upon the
Executive’s continued employment through the applicable payment date, which
shall occur on the date on which annual bonuses are paid generally to the
Company’s similarly situated executives.

(iii)         Equity Awards.  In addition to any previous grants granted to the
Executive prior to the date hereof, the Executive shall be eligible for the
grant of additional equity awards under the Plan from time to time as determined
by the Compensation Committee in its sole discretion.

(iv)         Incentive, Savings and Retirement Plans.  During the Employment
Period, the Executive shall be eligible to participate in all other incentive
plans, practices, policies and programs, and all savings and retirement plans,
practices, policies and programs, in each case that are available generally to
similarly situated executives of the Company.  In addition, during the
Employment Period the Executive shall be eligible, at the Company’s discretion,
to receive periodic equity incentive awards from the Company, including under
any annual equity incentive program that may be established by the Company for
its senior executives, as may be in effect from time to time.

(v)          Welfare Benefit Plans.  During the Employment Period, the Executive
and the Executive’s dependents shall be eligible to participate in the welfare
benefit plans, practices, policies and programs (including, as applicable,
medical, dental, disability, employee life, group life and accidental death
insurance plans and programs) maintained by the Company for its similarly
situated executives.

(vi)         Expenses.  During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Executive in accordance with the policies, practices and
procedures of the Company provided to similarly situated executives of the
Company.

(vii)        Fringe Benefits.  During the Employment Period, the Executive shall
be entitled to such fringe benefits and perquisites as are provided by the
Company to its similarly situated executives from time to time, in accordance
with the policies, practices and procedures of the Company, and shall receive
such additional fringe benefits and perquisites as the Company may, in its
discretion, from time-to-time provide.  Nothing contained in
Sections 2(b)(iv)-(v) hereof or this Section 2(b)(vii) shall, or shall be
construed to, obligate the Company to adopt or maintain any incentive, savings,
retirement, welfare, fringe benefit or other plan(s) or program(s) at any time.

(viii)       Vacation, Personal or Sick Days.  During the Employment Period, the
Executive shall not be entitled to a fixed number of paid vacation, personal or
sick days per year.  As a salaried employee, the Company expects the Executive
to use the Executive’s judgment to take time off from work for vacation or other





2

--------------------------------------------------------------------------------

 



 

personal time in a manner consistent with getting the Executive’s work done in a
timely fashion, providing excellent service to the Company’s customers and
partners and avoiding inconveniencing the Executive’s co-workers.

3.            Termination of Employment.

(a)          Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  Either
the Company or the Executive may terminate the Executive’s employment in the
event of the Executive’s Disability during the Employment Period.  For purposes
of this Agreement, “Disability” shall mean a disability as determined under the
Company’s applicable long-term disability plan that prevents the Executive from
performing the Executive’s duties under this Agreement (even with a reasonable
accommodation by the Company) for a period of six (6) months or more. If any
question shall arise as to whether during any period the Executive is disabled
so as to be unable to perform the essential functions of the Executive’s then
existing position or positions with or without reasonable accommodation, the
Executive may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company to
whom the Executive or the Executive’s guardian has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue.  The Executive shall cooperate with any reasonable
request of the physician in connection with such certification.  If such
question shall arise and the Executive shall fail to submit such certification,
the Company’s determination of such issue shall be binding on the
Executive.  Nothing in this Section shall be construed to waive the Executive’s
rights, if any, under existing law including, without limitation, the Family and
Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with
Disabilities Act, 42 U.S.C. §12101 et seq.

(b)          Cause.  The Company may terminate the Executive’s employment during
the Employment Period for Cause or without Cause.  For purposes of this
Agreement, “Cause” shall have the meaning set forth in the Plan.

(c)          Termination by the Executive.  The Executive’s employment may be
terminated by the Executive for any reason, including with Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any one
or more of the following events, in any case, without the Executive’s prior
written consent, unless the Company fully corrects the circumstances
constituting Good Reason (provided such circumstances are capable of correction)
as provided below:

(i)           a demotion or material diminution of the Executive’s position,
authority, duties or responsibilities as COO (other than any insubstantial
action not taken in bad faith and which is promptly remedied by the Company upon
notice by the Executive); provided that “Good Reason” does not include either
(x) a change in title, authority, duties and/or responsibilities relating to the
Executive’s role as CTO, or (y) a change in title, authority, duties and/or
responsibilities following a Change in Control (as defined in the Plan) if (A)
the Executive’s new title is that of a senior officer of the entity surviving
such Change in Control (or, if applicable, its parent company if such entity has
a parent company) reporting directly to an executive officer of the entity
surviving such Change in Control (or, if applicable, its parent company, if such
entity has a parent company), and the Executive’s authority, duties and
responsibilities are commensurate with such title or (B) (1) the entity
surviving such Change in Control (or, if applicable, its parent company if such
entity has a parent company) continues to operate the Company’s principal
businesses as a separate unit, division or subsidiary or combines the Company’s
principal businesses with one of its existing units, divisions or subsidiaries
and (2) the Executive’s new title is that of a senior officer of such unit,
division or subsidiary reporting directly to an executive officer of such unit,
division or subsidiary (or to an executive officer of the entity surviving the
Change in Control or parent company thereof) and (in either case), the
Executive’s authority, duties and responsibilities are commensurate with such
title and similar in scope (with respect to such unit, division or subsidiary)
to the authority, duties and responsibilities of the Executive prior to the
Change in Control;

(ii)          a requirement that the Executive report to work more than
twenty (20) miles from the Company’s Principal Location (not including normal
business travel required of the Executive’s position) or, to the extent such
requirement would not constitute a material change in the geographic location at
which the Executive must perform services under this Agreement within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), such higher number of miles from the Company’s Principal Location as





3

--------------------------------------------------------------------------------

 



 

would constitute a material change in the geographic location at which the
Executive must perform services under this Agreement within the meaning of
Section 409A of the Code;

(iii)         a material reduction in the Executive’s base salary; or

(iv)         a material breach by the Company of its obligations hereunder.

Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason unless (1) the Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
the Executive to constitute Good Reason within sixty (60) days after the date of
the occurrence of any event that the Executive knows or should reasonably have
known to constitute Good Reason, (2) the Company fails to cure such acts or
omissions within thirty (30) days following its receipt of such notice, and
(3) the effective date of the Executive’s termination for Good Reason occurs no
later than sixty (60) days after the expiration of the Company’s cure period.

(d)          Notice of Termination.  Any termination by the Company for Cause,
or by the Executive for Good Reason, shall be communicated by a Notice of
Termination to the other parties hereto given in accordance with Section 10(b)
hereof.  For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than sixty
(60) days after the giving of such notice).  The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

(e)          Termination of Offices and Directorships.  Upon termination of the
Executive’s employment for any reason, unless otherwise specified in a written
agreement between the Executive and the Company, the Executive shall be deemed
to have resigned from all offices, directorships, and other employment positions
if any, then held with the Company, and shall take all actions reasonably
requested by the Company to effectuate the foregoing.

4.            Obligations of the Company upon Termination.

(a)          Without Cause, For Good Reason, Death or Disability. Subject to
Section 4(d) hereof, if the Executive incurs a “separation from service” from
the Company (within the meaning of Section 409A(a)(2)(A)(i) of the Code, and
Treasury Regulation Section 1.409A-1(h)) (a “Separation from Service”) during
the Employment Period (such date, the “Date of Termination”) by reason of (1) a
termination of the Executive’s employment by the Company without Cause; (2) a
termination of the Executive’s employment by the Executive for Good Reason; or
(3) a termination of the Executive’s employment by reason of the Executive’s
death or Disability (each of (1), (2) and (3), a “Qualifying Termination”):

(i)           The Executive (or the Executive’s estate or beneficiaries, if
applicable) shall be paid, in a single lump-sum payment on the date of the
Executive’s termination of employment, the aggregate amount of the Executive’s
earned but unpaid Base Salary and accrued but unpaid vacation pay (if any)
through the date of such termination (the “Accrued Obligations”), in each case,
to the extent not previously paid.

(ii)          In addition, subject to Section 4(d) hereof and the Executive’s
(or the Executive’s estate’s or beneficiaries’, if applicable) timely execution
and non-revocation of a Release (as described below), the Executive (or the
Executive’s estate or beneficiaries, if applicable) shall be paid:

(A)         an amount equal to twelve (12) months’ of the Base Salary in effect
on the Date of Termination (the “Continuation Amount”), payable on the 60th day
following the Date of Termination ; and





4

--------------------------------------------------------------------------------

 



 

(B)          any unpaid Annual Bonus to which the Executive would have become
entitled for any fiscal year of the Company that ends on or before the Date of
Termination had the Executive remained employed through the payment date,
payable in a single lump-sum payment on the date on which annual bonuses are
paid to the Company’s senior executives generally for such calendar year, but in
no event later than March 15th of the calendar year immediately following the
calendar year in which the Date of Termination occurs, with the actual date
within such period determined by the Company in its sole discretion.

(iii)         In addition, subject to Section 4(d) hereof and conditioned upon
the Executive’s timely execution and non-revocation of a Release, during the
period commencing on the Date of Termination and ending on the twelve (12)-month
anniversary of the Date of Termination or, if earlier, the date on which the
Executive becomes eligible for coverage under the group health plan of a
subsequent employer (of which eligibility the Executive hereby agrees to give
prompt notice to the Company) (in any case, the “COBRA Period”), subject to the
Executive’s valid election to continue healthcare coverage under Section 4980B
of the Code and the regulations thereunder, the Company shall continue to
provide the Executive and the Executive’s eligible dependents with coverage
under its group health plans at the same levels and the same cost to the
Executive as would have applied if the Executive’s employment had not been
terminated based on the Executive’s elections in effect on the Date of
Termination), provided,  however, that (1) if any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Code under Treasury Regulation Section 1.409A-1(a)(5), or (2) the Company is
otherwise unable to continue to cover the Executive under its group health
plans, then, in either case, an amount equal to each remaining Company subsidy
shall thereafter be paid to the Executive as currently taxable compensation in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof).

(iv)         In addition, subject to Section 4(d) hereof and conditioned upon
the Executive’s (or the Executive’s estate’s or beneficiaries’, if applicable)
timely execution and non-revocation of a Release, any portion of the Executive’s
outstanding compensatory equity awards that vest solely based on continued
service that would have vested during the 12 months following the Date of
Termination had the Executive remained employed for such period shall vest and
become immediately exercisable.

The payments and benefits described in the preceding Sections 4(a)(ii) through
(iv) are referred to herein as the “Severance.” Notwithstanding the foregoing,
it shall be a condition to the Executive’s (or the Executive’s estate’s or
beneficiaries’, if applicable) right to receive the Severance that the Executive
(or the Executive’s estate or beneficiaries, if applicable) execute and deliver
to the Company an effective release of claims in a form and manner satisfactory
to the Company (the “Release”) within any legally-required review period, if
any, following the Date of Termination and that the Executive (or the
Executive’s estate or beneficiaries, if applicable) not revoke such Release
during any applicable revocation period.

(b)          For Cause, Without Good Reason or Other Terminations.  If the
Company terminates the Executive’s employment for Cause, the Executive
terminates the Executive’s employment without Good Reason, or the Executive’s
employment terminates for any other reason not enumerated in this Section 4, in
any case, during the Employment Period, the Company shall pay to the Executive
the Accrued Obligations in cash within thirty (30) days after the Date of
Termination (or by such earlier date as may be required by applicable law).

(c)          In Connection with a Change in Control.  In addition to any
payments or benefits due to the Executive under Section 4(a) above (if any),
subject to and conditioned upon the Executive’s timely execution and
non-revocation of a Release, if the Executive’s employment is terminated by
reason of a Qualifying Termination and a Change in Control (A) occurs on or
within ninety (90) days after the Date of Termination or (B) has occurred within
one (1) year before the Date of Termination;

(i)           All outstanding compensatory equity awards that have not yet
vested shall conditionally vest and, as applicable, become exercisable on the
later of the Date of Termination and the date of such Change in Control (and
such vesting shall become unconditional upon such execution and non-revocation
of a Release); provided,  however, that if the Executive fails to timely execute
or revokes the Release, all such conditionally vested awards (and any shares
received in respect of such awards) shall be forfeited upon such failure or
revocation (subject to repayment by the Company to the Executive of any amounts
(if any) paid by the Executive





5

--------------------------------------------------------------------------------

 



 

with respect to shares underlying such conditionally vested awards).  For the
avoidance of doubt, if a Qualifying Termination occurs prior to a Change in
Control, all outstanding, unvested compensatory equity awards that would
otherwise terminate on the Date of Termination shall remain outstanding and
eligible to vest solely upon a Change in Control occurring within ninety (90)
days after the Date of Termination (but shall not otherwise vest following the
Date of Termination) and shall terminate on the ninetieth (90th) day following
the Date of Termination if a Change in Control has not occurred on or prior to
such ninetieth (90th) day (or such earlier expiration date applicable to the
award (other than due to a termination of employment)).

(ii)          In addition, subject to Section 4(d) hereof and conditioned upon
the Executive’s (or the Executive’s estate’s or beneficiaries’, if applicable)
timely execution and non-revocation of a Release, the Executive (or the
Executive’s estate or beneficiaries, if applicable) shall be paid, in a single
lump-sum payment, an amount equal to a pro rata portion of the Executive’s
Annual Bonus earned in the fiscal year prior to the fiscal year in which the
Date of Termination occurs, with such pro-ration determined based on the number
of days elapsed in the calendar year through the Date of Termination relative to
the total number of days in the fiscal year of termination.

(d) Six-Month Delay.  Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable under Section 4 hereof, shall be paid to
the Executive during the six (6)-month period following the Executive’s
“separation from service” (within the meaning of Section 409A(a)(2)(A)(i) of the
Code) if the Company determines that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code.  If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such six (6)-month period (or such earlier date upon which
such amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of the Executive’s death), the
Company shall pay the Executive a lump-sum amount equal to the cumulative amount
that would have otherwise been payable to the Executive during such period.

(d)          Exclusive Benefits.  Except as expressly provided in this Section 4
and subject to Section 5 hereof, the Executive shall not be entitled to any
additional payments or benefits upon or in connection with the Executive’s
termination of employment.

(e)          Equity Award Agreements.  For the avoidance of doubt, nothing
contained in this Agreement is intended to result in any vesting terms that are
less favorable to the Executive than those contained in any applicable equity
award agreement and, to the extent that the vesting terms contained in any such
award agreement are more favorable to the Executive than those provided herein,
including, without limitation, this Section 4, the terms of such award agreement
shall control.

5.            Non-Exclusivity of Rights.  Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

6.            Excess Parachute Payments, Limitations on Payments.

(a)          Best Pay Cap.  Notwithstanding any other provision of this
Agreement, in the event that any payment or benefit received or to be received
by the Executive (including any payment or benefit received in connection with a
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the payments and benefits under Section 4 hereof, being
hereinafter referred to as the “Total Payments”) would be subject (in whole or
part), to excise tax imposed under Section 4999 of the Code (the “Excise Tax”),
then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, arrangement or agreement,
the cash severance payments under this Agreement shall first be reduced, and the
noncash severance payments hereunder shall thereafter be reduced, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (A) the net amount of such Total Payments, as so reduced (and after
subtracting





6

--------------------------------------------------------------------------------

 



 

the net amount of federal, state and local income taxes on such reduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such reduced Total Payments) is greater than
or equal to (B) the net amount of such Total Payments without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments and the amount of Excise Tax to which the Executive would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).  The Total Payments shall be
reduced in the following order:  (A) reduction of any cash severance payments
otherwise payable to the Executive that are exempt from Section 409A of the
Code; (B) reduction of any other cash payments or benefits otherwise payable to
the Executive that are exempt from Section 409A of the Code, but excluding any
payments attributable to any acceleration of vesting or payments with respect to
any equity award that are exempt from Section 409A of the Code; (C) reduction of
any other payments or benefits otherwise payable to the Executive on a pro-rata
basis or such other manner that complies with Section 409A of the Code, but
excluding any payments attributable to any acceleration of vesting and payments
with respect to any equity award that are exempt from Section 409A of the Code;
and (D) reduction of any payments attributable to any acceleration of vesting or
payments with respect to any equity award that are exempt from Section 409A of
the Code, in each case beginning with payments that would otherwise be made last
in time.

(b)          Certain Exclusions.  For purposes of determining whether and the
extent to which the Total Payments will be subject to the Excise Tax, (A) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code shall be taken into
account; (B) no portion of the Total Payments shall be taken into account which,
in the written opinion of an independent, nationally recognized accounting firm
(the “Accounting Firm”), does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of the Accounting Firm, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the Base Amount (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (iii) the value of any non cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Accounting Firm in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

7.            Confidential Information and Non-Solicitation.  The Executive
hereby acknowledges that the Executive has previously entered into an agreement
with the Company containing confidentiality and other protective covenants (the
“Confidentiality Agreement”) and that the Executive remains bound by the terms
and conditions of the Confidentiality Agreement.

8.            Representations.  The Executive hereby represents and warrants to
the Company that (a) the Executive is entering into this Agreement voluntarily
and that the performance of the Executive’s obligations hereunder will not
violate any agreement between the Executive and any other person, firm,
organization or other entity, and (b) the Executive is not bound by the terms of
any agreement with any previous employer or other party to refrain from
competing, directly or indirectly, with the business of such previous employer
or other party that would be violated by the Executive’s entering into this
Agreement and/or providing services to the Company pursuant to the terms of this
Agreement.

9.            Successors.

(a)          This Agreement is personal to the Executive and, without the prior
written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b)          This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

(c)          The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to





7

--------------------------------------------------------------------------------

 



 

perform it if no such succession had taken place.  As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

10.          Miscellaneous.

(a)          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without reference to
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b)          Notices.  All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:  at the Executive’s most recent address on the records of
the Company.

If to the Company:

Leaf Group Ltd.
1655 26th Street
Santa Monica, CA 90404
Attn:  General Counsel

with a copy to:

Goodwin Procter LLP

601 Marshall Street

Redwood City, CA  94063

Attn:  Anthony McCusker

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(c)          Sarbanes-Oxley Act of 2002.  Notwithstanding anything herein to the
contrary, if the Company determines, in its good faith judgment, that any
transfer or deemed transfer of funds hereunder is likely to be construed as a
personal loan prohibited by Section 13(k) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations promulgated
thereunder, then such transfer or deemed transfer shall not be made to the
extent necessary or appropriate so as not to violate the Exchange Act and the
rules and regulations promulgated thereunder.

(d)          Section 409A of the Code.

(i)           To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder.  Notwithstanding any
provision of this Agreement to the contrary, if the Company determines that any
compensation or benefits payable under this Agreement may be subject to
Section 409A of the Code and related Department of Treasury guidance, the
Company shall work in good faith with the Executive to adopt such amendments to
this Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Company determines are necessary or appropriate to avoid the imposition
of taxes under Section 409A of the Code, including without limitation, actions
intended to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A of the Code, and/or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance; provided,  however, that this Section 10(d) shall not create an
obligation on the part of the Company to adopt any such amendment, policy or
procedure or take any such other action, nor shall the Company have any
liability for failing to do so.





8

--------------------------------------------------------------------------------

 



 

(ii)          Any right to a series of installment payments pursuant to this
Agreement is to be treated as a right to a series of separate payments.  To the
extent permitted under Section 409A of the Code, any separate payment or benefit
under this Agreement or otherwise shall not be deemed “nonqualified deferred
compensation” subject to Section 409A of the Code and Section 4(d) hereof to the
extent provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of
Section 409A of the Code.

(iii)         To the extent that any payments or reimbursements provided to the
Executive under this Agreement, including, without limitation, pursuant to
Section 2(b)(vi) hereof, are deemed to constitute compensation to the Executive
to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such
amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was
incurred.  The amount of any such payments eligible for reimbursement in one
year shall not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and the Executive’s right to such
payments or reimbursement of any such expenses shall not be subject to
liquidation or exchange for any other benefit.

(e)          Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

(f)           Withholding.  The Company may withhold from any amounts payable
under this Agreement such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

(g)          No Waiver.  The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(h)          Entire Agreement.  As of the Effective Date, this Agreement,
together with the Confidentiality Agreement, any equity award agreements, and
any arbitration agreement, constitutes the final, complete and exclusive
agreement between the Executive and the Company with respect to the subject
matter hereof and replaces and supersedes any and all other agreements, offers
or promises, whether oral or written, by any member of the Company and its
subsidiaries and affiliates, or representative thereof.

(i)           Amendment.  No amendment or other modification of this Agreement
shall be effective unless made in writing and signed by the parties hereto.

(j)           Counterparts.  This Agreement and any agreement referenced herein
may be executed simultaneously in two or more counterparts, each of which shall
be deemed an original but which together shall constitute one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]





9

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

 

 

 

LEAF GROUP LTD.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Sean Moriarty

 

 

Name:

Sean Moriarty

 

 

Title:

Chief Executive Officer

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

 

/s/ Brian Pike

 

 

Brian Pike

 

10

--------------------------------------------------------------------------------